Citation Nr: 1401779	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-45 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for high grade salivary duct carcinoma with metastasis to neck lymph nodes status post left total parotidectomy with facial nerve dissection and left modified radical neck dissection (claimed as small cell carcinoma).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1964 to February 1968, to include service in the Republic of Vietnam from May 1967 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in November 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran served in the Republic of Vietnam during the Vietnam War Era; thus, his exposure to Agent Orange is presumed. 

2.  The Veteran's high grade salivary duct carcinoma with metastasis to neck lymph nodes is related to his presumed exposure to herbicides (Agent Orange) while serving in the Republic of Vietnam.



CONCLUSION OF LAW

High grade salivary duct carcinoma with metastasis to neck lymph nodes status post left total parotidectomy with facial nerve dissection and left modified radical neck dissection was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for salivary duct carcinoma (claimed as small cell carcinoma).  Specifically, he has asserted that he has this cancer as a result of in-service exposure to herbicides while serving in the Republic of Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).

Direct service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

At the outset, the Board notes that, due to the Veteran's service in the Republic of Vietnam, he is presumed to have been exposed to herbicides during such service, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Board further notes that the claimed disability of salivary duct carcinoma is not an enumerated disease listed in 38 C.F.R. § 3.309(e) that VA has been found to be related to exposure to herbicides such that presumption of service connection is not warranted.  Consequently, in order to prevail on his claim, the Veteran must establish via evidence that there is a direct relationship between his presumed exposure to herbicides and his current salivary duct carcinoma.  See Combee at 1042.

A review of the service treatment records show they are silent for any complaints of, treatment for or diagnosis of salivary duct carcinoma.  Post service medical record show the Veteran was incidentally found on a July 2007 magnetic resonance imaging (MRI) study to have an oval nodule within the small left parotid gland and enlarging nodules in the left cervical chain (notably an earlier MRI conducted in July 2006 showed no such findings).  Follow up diagnostic testing was conducted, including fine needle aspiration and biopsy of the left parotid nodule and the neck lymph nodes that was positive for high grade carcinoma, favoring poorly differentiated adenocarcinoma.  It was further determined that this had metastasized to the lymph nodes in the neck.  In December 2007, the Veteran underwent a left total parotidectomy with facial nerve dissection and left modified radical neck dissection.  Thereafter, he underwent one year of chemoradiotherapy and then another year of adjuvant chemotherapy.  As of February 2009, he has been determined to be cancer free without recurrence.

At his hearing in November 2013, the Veteran testified that his treating physicians have told him that his cancer is more likely than not due to exposure to Agent Orange.  The Veteran contended that, even though his particular cancer is not a presumptive disease, service connection should be granted on a direct basis.  In support of this contention, he subsequently submitted a statement from his private treating oncologist dated in November 2013.  This physician opined that the Veteran's malignancy of the head and neck was caused by exposure to Agent Orange.  The Board notes that there is no opposing medical opinion of record.

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's salivary duct carcinoma is directly related to his military service as the only evidence of record is favorable to establish an etiological relationship between the Veteran's presumed exposure to herbicides (Agent Orange) during his service in the Republic of Vietnam and his current salivary duct carcinoma.  See Combee at 1042.  Consequently, the Board finds that service connection for high grade salivary duct carcinoma with metastasis to neck lymph nodes status post left total parotidectomy with facial nerve dissection and left modified radical neck dissection is warranted on a direct basis.  

ORDER

Entitlement to service connection for high grade salivary duct carcinoma with metastasis to neck lymph nodes status post left total parotidectomy with facial nerve dissection and left modified radical neck dissection is granted.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


